Exhibit 10.1

 

EXECUTION COPY

 

PURCHASE AGREEMENT

 

AGREEMENT (this “Agreement”) dated as of June 11, 2008 between Aventine
Renewable Energy, Inc, a Delaware corporation (the “Seller”), and Brigade
Leveraged Capital Structures Fund Ltd., a company incorporated under the laws of
the Cayman Islands (the “Buyer”).

 

W  I  T  N  E  S  S  E  T  H :

 

WHEREAS, the Seller is the owner of (i) $18,300,000 aggregate principal amount
of Auction Rate Student Loan Asset Backed Senior Notes Series 2002-2A-21,
(ii) $13,300,000 aggregate principal amount of Auction Rate Student Loan Asset
Backed Senior Notes Series 2002-2A-22, (iii) $9,250,000 aggregate principal
amount of Auction Rate Student Loan Asset Backed Senior Notes Series 2002-2A-29,
(iv) $20,000,000 aggregate principal amount of Auction Rate Student Loan Asset
Backed Senior Notes Series 2003-1A-7 and (v) $20,000,000 aggregate principal
amount of Auction Rate Student Loan Asset Backed Senior Notes Series 2003-1A-8,
each having a final maturity date of March 1, 2042, together with any accrued
but unpaid interest thereon (collectively, the “Securities”) issued by College
Loan Corporation Trust I, a limited purpose statutory trust organized under the
laws of the State of Delaware with a principal office located c/o Deutsche Bank
Trust Company Americas, 60 Wall Street, 26th Floor, New York, NY 10005 (the
“Issuer”);

 

WHEREAS, the Depository Trust Company (“DTC”), New York, NY, acts as securities
depository for the Securities, which are held in book entry form represented by
CUSIP numbers 194262AX9, 194262AY7, 194262BF7, 194262BS9 and 194262BT7,
respectively;

 

WHEREAS, Seller desires to sell the Securities to Buyer, and Buyer desires to
purchase the Securities from Seller, upon the terms and subject to the
conditions hereinafter set forth; and

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Buyer
and Seller are entering into a purchase agreement (the “Other Purchase
Agreement”) relating to the sale by Seller to Buyer of certain Student Loan
Asset Backed Notes issued by NextStudent Master Trust I, including
(i) $15,000,000 aggregate principal amount of Auction Rate Student Loan-Backed
Notes Series 2007A-1 and (ii) $10,000,000 aggregate principal amount of Auction
Rate Student Loan-Backed Notes Series 2007A-5, each having a final maturity date
of September 1, 2042, together with any accrued but unpaid interest thereon.

 

The parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  As used herein, the following terms have the
following meanings:

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
law to close.

 

“Code” means the Internal Revenue Code of 1986.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series 2002-2 Notes Offering Memorandum” means the offering memorandum dated
June 18, 2007 relating to the issuance by CLC of Series 2002-2 Student Loan
Asset Backed Notes.

 

“Series 2003-1 Notes Offering Memorandum” means the offering memorandum dated
March 10, 2003 relating to the issuance by CLC of Series 2003-1 Student Loan
Asset Backed Notes.

 

Section 1.02.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections and Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified.  Any singular term in
this

 

2

--------------------------------------------------------------------------------


 

Agreement shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of that Person.  References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.  References to “law”, “laws” or to a particular statute
or law shall be deemed also to include any and all applicable law.

 

ARTICLE 2
PURCHASE AND SALE

 

Section 2.01.  Purchase and Sale.  Upon the terms and subject to the conditions
of this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase
from Seller, the Securities at the Closing.  The purchase price for the
Securities (the “Purchase Price”) is $61,454,986.26 in cash.  The Purchase Price
shall be paid as provided in Section 2.02.

 

Section 2.02.  Closing.  The closing (the “Closing”) of the purchase and sale of
the Securities hereunder shall take place at the offices of Davis Polk &
Wardwell, 450 Lexington Avenue, New York, New York, on the date of the execution
and delivery of this Agreement (or as soon as practicable thereafter but in no
event later than the second Business Day after the execution and delivery of
this Agreement), or at such other time or place as Buyer and Seller may agree. 
At the Closing, Buyer shall pay the Purchase Price by wire transfer of
immediately available funds to Seller to Seller’s account set forth on Schedule
1 hereto and Seller shall deliver the Securities to Buyer to Buyer’s account set
forth on Schedule 1 hereto, all by “delivery versus payment” settlement through
DTC.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows:

 

Section 3.01.  Corporate Existence and Power.  Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation.  The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby

 

3

--------------------------------------------------------------------------------


 

are within Seller’s corporate powers and have been duly authorized by all
necessary corporate action on the part of Seller.  This Agreement constitutes a
valid and binding agreement of Seller, enforceable in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency
or other similar laws of general application affecting the enforcement of
creditors’ rights generally and except that a court may exercise discretion in
granting equitable remedies.

 

Section 3.02.  Governmental Authorization.  The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby require no action by or in respect of, or filing with, any
governmental authority.

 

Section 3.03.  Noncontravention.  The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the certificate of incorporation or
bylaws of Seller or (ii) violate any applicable law, require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of Seller or to a loss of any benefit to which Seller or the Company
or any Subsidiary is entitled under any provision of any agreement or other
instrument binding upon Seller.

 

Section 3.04.  Affiliate Status; Beneficial Ownership.  Seller is not an
affiliate of the Issuer (for purposes of Rule 144 under the Securities Act of
1933) and does not beneficially own (as defined under Section 13(d) of the
Securities Exchange Act of 1934, as amended, and rules and regulations
promulgated thereunder) any voting securities of the Issuer.

 

Section 3.05.  Title to Securities.  Upon payment of the Purchase Price at the
Closing as provided herein, Seller will transfer and deliver to Buyer valid
title to the Securities free and clear of any Lien, other than transfer
restrictions disclosed in the Series 2002-2 Notes Offering Memorandum or
Series 2003-1 Offering Memorandum, as applicable.  To Seller’s knowledge, there
is no action, suit, investigation or proceedings pending against or threatened
against of affecting Seller’s title to the Securities.

 

Section 3.06.  Finder’s Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Seller who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

Section 4.01.  Corporate Existence and Power.  Buyer is a company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands.  The execution, delivery and performance by Buyer of this Agreement and
the consummation of the transactions contemplated hereby are within the
corporate powers of Buyer and have been duly authorized by all necessary
corporate action on the part of Buyer.  This Agreement constitutes a valid and
binding agreement of Buyer, enforceable in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights generally and except that a court may exercise discretion in granting
equitable remedies.

 

Section 4.02.  Governmental Authorization.  The execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby require no material action by or in respect of, or material
filing with, any governmental authority.

 

Section 4.03.  Noncontravention.  The execution, delivery and performance by
Buyer of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the certificate of incorporation or
bylaws of Buyer or (ii) require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Buyer or to a loss of
any benefit to which Buyer is entitled under any provision of any agreement or
other instrument binding upon Buyer.

 

Section 4.04.  Affiliate Status; Beneficial Ownership.  Buyer is not an
affiliate of Aventine Renewable Energy Holdings, Inc., a Delaware corporation
(“Holdings”) and does not beneficially own (as defined under Section 13(d) of
the Securities Exchange Act of 1934, as amended, and rules and regulations
promulgated thereunder) 10% or more of the outstanding common stock of Holdings.

 

Section 4.05.  Investment Representations.  (a) Buyer understands and
acknowledges that the Securities are being offered have not been registered
under the Securities Act or any other applicable securities laws and, unless so
registered, may not be offered, sold or otherwise transferred except in
compliance with the registration requirements of the Securities Act and any
other applicable securities laws, pursuant to an exemption therefrom or in a
transaction not subject thereto and in each case in compliance with the
conditions for transfers set forth in the Offering Memorandum.

 

5

--------------------------------------------------------------------------------


 

(b)        Buyer is a “qualified institutional buyer” (as defined in Rule 144A)
and is aware that the sale to it is being made in reliance on Rule 144A and is
acquiring such Securities for its own account or for the account of another
“qualified institutional buyer”.

 

(c)        Buyer is an informed and sophisticated purchaser, and has engaged
expert advisors, experienced in the evaluation and purchase of auction rate
securities, such as the Securities.

 

(d)        Buyer acknowledges that none of the Issuer or the Initial Purchaser
(as defined in the Series 2002-2 Notes Offering Memorandum or Series 2003-1
Notes Offering Memorandum, as applicable) or any person representing the Issuer
or the Initial Purchaser has made any representation to Buyer with respect to
the Issuer or the offering or sale of any Securities, other than the information
contained in the applicable Offering Memorandum, which has been delivered to it
and upon which it is relying in making its investment decision with respect to
the Securities. Buyer has had access to such financial and other information
concerning the Issuer and the Securities as it has deemed necessary in
connection with its decision to purchase the Securities, including an
opportunity to ask questions of and request information from the Issuer and the
Initial Purchaser.

 

(e)        Buyer is purchasing the Securities for its own account, or for one or
more investor accounts for which it is acting as a fiduciary or agent, in each
case for investment, and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act, subject to
any requirement of law that the disposition of its property or the property of
such investor account or accounts be at all times within its or their control
and subject to its or their ability to resell the Securities pursuant to
Rule 144A or any other exemption from registration available under the
Securities Act. Buyer understands that it, any investor account for which it is
purchasing the Securities and each subsequent holder of the Securities by its
acceptance thereof will be required, under the Offering Memorandum and the
documents referenced herein, to offer, sell or otherwise transfer such
Securities only (i) to the Issuer; or (ii) to a person it reasonably believes is
a “qualified institutional buyer” that purchases for its own account or for the
account of a “qualified institutional buyer” and with respect to (ii), to whom
notice is given that the transfer is being made in reliance on Rule 144A.

 

(f)         Buyer understands that any certificates evidencing the Securities
will bear a legend , as set forth under the heading, “Notice to Investors;
Transfer Restrictions”, in the Series 2002-2 Notes Offering Memorandum or
Series 2003-1 Notes Offering Memorandum, as applicable.

 

(g)        Buyer (i) is not itself, and is not acquiring the Securities with
“plan assets” of an employee benefit or other plan subject to Title I of ERISA,
or Section 4975 of the Code (each, a “Plan”), or an entity whose underlying
assets

 

6

--------------------------------------------------------------------------------


 

include ‘‘plan assets” by reason of any Plan’s investment in the entity (a “Plan
Asset Entity”); or (ii)(a) is itself, or is acquiring the Securities with the
assets of, an “investment fund (within the meaning of Part V(b) of PTCE 84-14)
managed by a “qualified professional asset manager” (within the meaning of
Part V(a) of PTCE 84-14) which has made or properly authorized the decision for
such fund to purchase the Securities, under circumstances such that PTCE 84-14
is applicable to the purchase and holding of such Securities; (h) is itself, or
is acquiring Securities with the assets of, a Plan managed by an “in-house asset
manager” (within the meaning of Part IV(a) of PTCE 96-23) which has made or
properly authorized the decision for such Plan to purchase the Securities, under
circumstances such that PTCE 96-23 is applicable to the purchase and holding of
such Securities; (c) is an insurance company pooled separate account purchasing
Securities pursuant to Part I of PTCE 90-1 or a bank collective investment fund
purchasing Securities pursuant to Part I of PTCE 91-38, and in either case, no
Plan owns more than 10% of the assets of such account or collective fund (when
aggregated with other Plans of the same employer (or its affiliates) or employee
organization); or (d)is an insurance company using the assets of its general
account to purchase the Securities pursuant to Part 1 of PTCE 95-60, in which
case the reserves and liabilities for the general account contracts held by or
on behalf of any Plan, together with any other Plans maintained by the same
employer (or its affiliates) or employee organization, do not exceed 10% of the
total reserves and liabilities of the insurance company general account
(exclusive of separate account liabilities), plus surplus as set forth in the
National Association of Insurance Commissioners Annual Statement filed with the
state of domicile of the insurer.

 

(h)        Buyer acknowledges that the Issuer, Initial Purchaser and others will
rely upon the truth and accuracy of the foregoing acknowledgments,
representations and agreements and understands that, if any of the
acknowledgments, representations or warranties deemed to have been made by it by
its purchase of Securities are no longer accurate, it will be required, under
the Offering Memorandum and the documents referenced therein, to promptly notify
the Initial Purchaser and the Issuer. If Buyer is acquiring any Securities as a
fiduciary or agent for one or more investor accounts, it represents that it has
sole investment discretion with respect to each such account and that it has
full power to make the foregoing acknowledgments, representations and agreements
on behalf of each such account.

 

Section 4.06.  No Other Representations.  Buyer acknowledges that Seller makes
no representation or warranty with respect to any other information or documents
made available to Buyer or its counsel, accountants or advisors with respect to
the Company or the Subsidiaries or their respective businesses or operations,
except as expressly set forth in this Agreement.

 

Section 4.07.  Finder’s Fees.  There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on

 

7

--------------------------------------------------------------------------------


 

behalf of Buyer who might be entitled to any fee or commission in connection
with the transactions contemplated by this Agreement.

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.01.  Reasonable Best Efforts; Further Assurances.  Subject to the
terms and conditions of this Agreement, Buyer and Seller agree to use their
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under applicable law to
consummate the transactions contemplated by this Agreement.  Seller and Buyer
agree to execute and deliver such other documents, certificates, agreements and
other writings and to take such other actions as may be necessary or desirable
in order to consummate or implement expeditiously the transactions contemplated
by this Agreement.

 

Section 5.02.  Public Announcements.  Except as may be required by applicable
law, rule, regulation or any listing agreement with any national securities
exchange, each of Buyer and Seller agrees that it will not issue any press
release or make any public statement with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of the other
party (which consent shall not be unreasonably withheld, delayed or denied). 
Notwithstanding the foregoing, Seller shall be entitled to issue a press release
and make any appropriate SEC filings in connection with the execution and
delivery of this Agreement; provided that Seller shall to the extent practicable
afford Buyer a reasonable opportunity to review and comment thereon.

 

Section 5.03.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

 

if to Buyer, to:

 

Brigade Leveraged Capital Structures Fund Ltd.

c/o Brigade Capital Management, LLC

717 Fifth Avenue, Floor 12A

New York, New York 10022

Attention:

Carney Hawks

 

Steve Vincent

Facsimile No.: (212) 745-9701

 

8

--------------------------------------------------------------------------------


 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Lawrence G. Wee
Facsimile No.: (212) 757-3990

 

if to Seller, to:

 

Aventine Renewable Energy, Inc.
120 North Parkway, P.O. Box 1800
Pekin, Illinois 61555
Attention: Lynn K. Landman, Esq.
Facsimile No.: (309) 478-1537

 

with a copy to:

 

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York  10017
Attention: John H. Butler
Facsimile No.: (212) 450-3800

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

 

Section 5.04.  Survival.  The representations and warranties of the parties
hereto contained in this Agreement shall survive the Closing indefinitely or
until the latest date permitted by law.

 

Section 5.05.  Amendments and Waivers.  (a) Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.

 

(b)   No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of

 

9

--------------------------------------------------------------------------------


 

any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 5.06.  Expenses.  Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

 

Section 5.07.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto.

 

Section 5.08.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.

 

Section 5.09.  Counterparts; Effectiveness; Third Party Beneficiaries.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto.  Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).  No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns.

 

Section 5.10.  Entire Agreement.  This Agreement and the Other Purchase
Agreement constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and the Other Purchase Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement and the
Other Purchase Agreement.

 

Section 5.11.  Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
governmental authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an

 

10

--------------------------------------------------------------------------------


 

acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BRIGADE LEVERAGED CAPITAL
STRUCTURES FUND LTD.

 

 

 

 

 

By:

/s/ Donald E Morgan III

 

 

Name:

Donald E Morgan III

 

 

Title:

Managing Partner

 

 

 

 

 

AVENTINE RENEWABLE ENERGY,
INC.

 

 

 

 

 

By:

/s/ Ajay Sabherwal

 

 

Name:

Ajay Sabherwal

 

 

Title:

Chief Financial Officer

 

12

--------------------------------------------------------------------------------